Citation Nr: 0002097	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-08 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a fungus infection 
of the feet.  

2.  Entitlement to service connection for a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran testified that he served on active duty from July 
1982 to July 1997.  


FINDINGS OF FACT

1.  Competent evidence of a current disability manifested by 
fungal infection of the feet that began or was aggravated by 
active duty has not been submitted.  

2.  Competent evidence of a current right shoulder disability 
that began or was aggravated by active duty has not been 
submitted.  


CONCLUSIONS OF LAW

1.  A well-grounded claim of entitlement to service 
connection for a fungus infection of the feet has not been 
submitted.  38 U.S.C.A. § 5107 (West 1991). 

2.  A well-grounded claim of entitlement to service 
connection for a right shoulder disability has not been 
submitted.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran reported he served on active duty from July 1982 
to July 1997, although his DD 214, Certificate of Release or 
Discharge from Active Duty, reflects service from July 1988 
to July 1997.  His service medical records contain a March 
1992 record of complaints of right shoulder discomfort of 
approximately three weeks duration.  The veteran reported no 
history of injury but stated the onset of pain occurred 
approximately two days following punching bag exercise 
training.  Upon examination the shoulder was normal, and the 
assessment was probably muscle strain.  In May he again 
sought treatment for right shoulder pain that occurred when 
he lifted things.  Upon examination he had full range of 
motion with discomfort on hyperextension with point 
tenderness on bursal area.  The assessment was right shoulder 
bursitis, and the veteran was told not to use his right 
shoulder for two weeks.  In June 1992 the veteran returned to 
the clinic for a follow-up, and it was noted that the 
prescription medication he used seemed to help but he still 
experienced occasional flare-ups of pain.  He was directed to 
continue taking the medication, and was to be on light duty 
for three weeks.  At a physical therapy consult the examiner 
noted he could not pinpoint the exact problem, but that it 
was probably a soft tissue injury secondary to impact trauma 
and did not appear to be a rotator cuff injury.  During an 
October 1993 examination, the veteran's musculoskeletal 
system was characterized as normal, and the veteran reported 
no shoulder problems and no skin diseases.  In the April 1997 
examination conducted relative to the veteran's separation 
from active duty he reported a right shoulder problem that 
was treated with acupuncture, and no fungal condition of the 
feet.  Upon examination, the physician diagnosed impingement 
syndrome in 1993, not currently disabling.  

In August 1997 the veteran filed VA Form 21-526, Veteran's 
Application for Compensation and Pension, in which he claimed 
service connection for, inter alia,  a right shoulder 
disability with possible residuals and fungus on toenails.  
For information regarding treatment for those disabilities he 
only referred to his service medical records.  During a VA 
compensation and pension examination conducted in October 
1997 the examiner reported that the veteran's skin and 
appendages revealed no tattoos or lesions.  His shoulder 
exhibited full range of motion in all planes with no 
localizing tenderness.  In January 1998 the veteran was 
notified that his claims were denied.  In February 1998 he 
filed a Notice of Disagreement, and was furnished a Statement 
of the Case in June 1998 in which it was explained that his 
claim for foot fungus was not well grounded because there was 
no evidence of treatment or the presence of such a condition 
either in or after service.  It was further explained that 
the right shoulder claim was not well grounded because 
although the veteran was treated for shoulder complaints in 
service, his service medical records did not establish that 
the shoulder problem was a chronic disability, and his post 
service medical records did not establish the current 
existence of a right shoulder problem.  

In July 1998 the veteran testified before a hearing officer 
that he still has crusting and bleeding because of his foot 
fungus, but that he has not been treated for it by a 
physician and continues to medicate it using over-the-counter 
preparations.  He added the fungus involves toes one, two and 
three, but that the nails are not really involved.  Regarding 
his right shoulder, he reported he received physical therapy 
for it in service, but that did not help so he obtained 
treatment from an acupuncturist in Guam.  The acupuncture 
helped, and he continued that treatment while in Guam.  He 
said he needed more acupuncture, but had not had such 
treatment in four years.  He added that he had not reinjured 
his shoulder after service.  In July 1998 the veteran was 
provided a Supplemental Statement of the Case.  

In November 1999 the veteran testified before the undersigned 
that he only seeks service connection for the two 
disabilities identified on the first page of this document, 
and withdrew his appeal as to a claim of entitlement to 
service connection for shin splints.  He explained that 
during service he was treated on two or three occasions for 
foot fungus by a medical corpsman in approximately 1991.  
Ever since then he has self medicated his foot fungus with 
over-the-counter preparations, but even so has flare-ups 
every two or three months.  He added that his spouse knew of 
the condition in service and after service, and would submit 
a written statement to that effect within 30 days following 
the hearing.  No additional evidence was received, however.  
Regarding his right shoulder disability, the veteran report 
he hurt it by lifting heavy equipment over a long period of 
time, not in any one particular incident.  He said he first 
noted the pain in 1993, unsuccessfully treated it with 
physical therapy, then was treated by an acupuncturist in 
Guam.  Acupuncture helped.  He further testified that he had 
not been treated by an orthopedic doctor since service, but 
had been recently treated by an acupuncturist, who diagnosed 
pinched nerves.  He conceded that during the 1997 VA 
examination he reported his shoulder gave him no trouble at 
that time, but that he has had flare-ups and has used Ben Gay 
to treat them.  He reported no post-service injury to the 
shoulder.  He testified that he had diagnoses of arthritis 
and bursitis and "some other itis" in service.  

Applicable Laws and Regulations

For disability resulting from personal injury suffered in the 
line of duty, or for aggravation of a preexisting injury 
suffered in the line of duty, the United States will pay 
compensation to any veteran thus disabled and who is 
discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
was incurred, or preexisting injury was aggravated.  
38 U.S.C.A. 1110.  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a) (West 
1991).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Generally, for a claim to be well grounded, a claimant must 
submit each of the following: (1) a medical diagnosis of a 
current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the in-service injury or disease and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) 
(table), and Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 
1997) (expressly adopting definition of well-grounded claim 
set forth in Caluza, supra), cert. denied sub nom. Epps v. 
West, 141 L.Ed. 2d 718, 118 S. Ct. 2348 (1998) (mem.).  Until 
a well-grounded claim has been presented, VA has no duty to 
assist a claimant.  Morton v. West, 12 Vet. App. 477 (1999), 
mot. for en banc review den'd July 28, 1999.  In the absence 
of proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Analysis

Service Connection for Fungus Infection of the Feet

The veteran asserts he is entitled to service connection for 
a fungus infection of the feet that he says was present in 
service, was treated in service, and that is still present 
and requires treatment with non-prescription medications.  
The first step in reviewing this matter requires the Board to 
ascertain whether the veteran has presented a well-grounded 
claim.  Under the analysis that is set out in Caluza, the 
record must contain evidence of a current disability.  
Medical evidence of record contains no evidence of 
complaints, diagnosis, or treatment of a fungus infection of 
the feet during service, immediately after service, or 
currently.  

Although the veteran asserts that he incurred a fungus 
infection of the feet in service that is still present, as a 
layperson he is qualified only to provide competent evidence 
of the symptoms he experienced, not of the diagnosis of an 
in-service disease or injury, or of a nexus between a current 
diagnosis and an in-service disease or injury.  Falzone v. 
Brown, 8 Vet. App. 398 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The veteran was advised at the hearing 
before the undersigned of the necessity of submitting such 
evidence, and was in fact provided an additional period of 30 
days in which to submit such evidence, but he did not do so.  
In the absence of a competent, medical diagnosis of the 
current presence of such a disability, and of a nexus between 
that current disability and service, this claim is not well 
grounded.  

Based on the foregoing, the Board finds that the records 
contains no competent evidence of the current existence of a 
disability manifested by a fungus infection of the feet, and 
of a nexus between such current disability and service.  
Accordingly, this claim is denied as not well grounded.  
38 U.S.C.A. § 5107; Caluza.  

The Board notes that the report of the October 1997 VA 
examination indicates that no medical records were provided 
to the examiner.  It is not clear from that statement whether 
the examiner meant that in addition to the fact that no post 
service medical records were provided, the veteran's service 
medical records, which were apparently in the claims folder 
at the time of the examination, were also not available.  If 
this claim was well grounded, VA might be considered to have 
failed in its duty to assist by not affording the veteran an 
examination by a physician who had access to the veteran's 
service medical records.  However, as the veteran has not 
presented a well-grounded claim, VA has no duty to assist him 
in developing this claim.  Morton.  Accordingly, additional 
action is not required at this time with regard to this 
claim.  

Service Connection for a Right Shoulder Disability

The veteran asserts he is entitled to service connection for 
a right shoulder disability that he says began in service, 
was treated in service, and is still present and requires 
treatment by an acupuncturist.  Under the analysis that is 
set out in Caluza, the record must contain evidence of a 
current disability.  Medical evidence of record dated after 
service consists only of the report of the VA examination 
conducted in October 1997.  During that examination, the 
veteran reported no shoulder problems, and the examiner 
reported full range of motion with no localizing tenderness.  

The Board notes that the veteran's service medical records 
contain evidence of treatment administered in 1992 for right 
shoulder problems, but also notes there was no evidence of 
additional treatment among those records following 1992, and 
the condition was noted to be "not currently disabling" 
during a service department examination.  Based on the 
foregoing, the Board concludes the right shoulder symptoms 
treated in service represented an injury that was acute and 
transitory, and that resolved prior to the veteran's 
separation from active duty five years later.  

Although the veteran asserts that he incurred a right 
shoulder disability in service that is still present, as a 
layperson he is qualified only to provide competent evidence 
of the symptoms he experienced, not of the diagnosis of an 
in-service disease or injury, or of a nexus between a current 
diagnosis and an in-service disease or injury.  Falzone; 
Espiritu.  The veteran was advised at the hearing before 


the undersigned of the necessity of submitting such evidence, 
and was in fact provided an additional period of 30 days in 
which to submit such evidence, but he did not do so.  

The veteran testified that he was treated by acupuncturists 
following service, who he has visited every three months.  He 
said he has been treated by Dr. Chin most recently for 
"pinched nerves," but has not further identified that 
individual, nor has he referred to or submitted evidence from 
him or her that suggests he or she has opined as to the 
possibility that there exists a nexus between the "pinched 
nerves" and service.  Evidence of such nexus is vital to the 
establishment of a well-grounded claim.  The Board is aware 
of no circumstances in this matter which would put VA on 
notice that such evidence may exist or could be obtained 
which, if true, would make the claim "plausible".  
38 U.S.C.A. § 5103; Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); See generally McKnight v. Gober, 131 F.3d 1483, 1484-
5 (Fed. Cir. 1997).  

In the absence of a competent medical diagnosis of the 
current presence of a right shoulder disability, and of a 
nexus between that current disability and service, the 
veteran has not submitted evidence sufficient to justify a 
belief by a fair and impartial individual that this claim of 
entitlement to service connection for a right shoulder 
disability is well grounded.  Accordingly, this claim is 
denied as not well grounded.  38 U.S.C.A. § 5107; Caluza.  As 
the veteran has not presented a well-grounded claim, VA has 
no duty to assist him in developing this claim.  Morton.


ORDER

A well-grounded claim not having been submitted, service 
connection for a fungus infection of the foot is denied.  

A well-grounded claim not having been submitted, service 
connection for a right shoulder disability is denied.



		
	John E. Ormond, Jr.  
	Member, Board of Veterans' Appeals



 

